DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “500” has been used to designate both “storage container” (Figures 3a-b, 4a, 5a-d) and “alternative sampler” (Figure 10B). It is unclear which designation the reference character refers to is correct. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Reference character “500” is used to refer to both “storage container” (Page 15, Line 13; others) and “alterative sampler” (Page 16, Line 1; others). It is unclear which reference the reference character refers to is correct
“It is contemplated that the positioning technology module 1700 may additionally be provided by any other commonly available device capable of” (Page 22, Lines 9-11) is an unfinished sentence
“Where the reader unit 1000 is comprised by the smart phone 2000 and/or other commonly available devices connected to it,” (Page 27, Lines 13-14) is an unfinished sentence
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
“and to contact” (claim 1, Lines 3-4) should be “to contact”, otherwise this could be interpreted to mean the actuator contacts the item
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sample collecting device” in claims 1, 2, 16, 18, and 19, and “means for obtaining and recording and/or transmitting time stamps” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner’s interpretations of the claim limitations that invoke 35 U.S.C. 112(f) are as follows:
The claim limitation “sample collecting device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicant discloses the collecting device 250 may consist essentially of a punch 251, which is driven to punch a sample from the organism and then move it into a storage container 500 (Page 12, Lines 29-31); moreover, the Applicant discloses that the consumable component of a tissue punch may also be a swab for obtaining biological samples (Page 12, Lines 3-4) wherein the “sample collecting device” is interpreted to be both the hollow chamber that holds the sample, and the sampling means to remove the sample from the organism and equivalents thereof.
The claim limitation  “means for obtaining and recording and/or transmitting time stamps” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicant fails to sufficiently describe the corresponding structure for this element.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 11, and those dependent therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1, 2, and those dependent therefrom recite the limitations “the reader unit is…configured to measure and/or record time” and “the reader unit is…configured to compare the measured and/or recorded time”. It is not clear how a sample identification reader and item identification reader would be able to perform the additional recited functions of the reader unit. Based on the specification and the understanding of one of ordinary skill in the art before the effective filing date of the claimed invention, a timer or time stamp recorder would be required, but such an element is not recited. Applicant has not provided any direction in the specification or claims or described a working example for how a sample identification reader and an item identification reader would be able to measure and/or record time, or would be able to compare the measured and/or recorded time. Based on these factors, one of ordinary skill in the art at the time of the invention would not be able to make and use the invention without undue experimentation and the claims are not enabled.
Claim 11 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not sufficiently described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. The claim recites the limitation “means for obtaining and recording and/or transmitting time stamps”. The written description fails to disclose the corresponding structure, material or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function as there is no disclosure of any particular structure, either explicitly or inherently, to obtain and record and/or transmit time stamps. The specification does not provide sufficient details such that one of ordinary skill in the art would understand the structure to perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 8, 11, 14, 15, 17-19, 22 and those dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the item” in line 4. There is a lack of antecedent basis for this limitation in the claim. For examination purposes, examiner has interpreted “the item” to read “an item”.
Claim 7 recites the limitation “the time of taking the sample” in line 1. There is lack of antecedent basis for this limitation in the claim as claim 2 merely states “time between capturing said item ID and taking the sample, and/or taking the sample and capturing said item ID”. For examination purposes, examiner has interpreted “the time of taking the sample” to read “a time of taking the sample”. Additionally, claim 7 recites the limitation “said capturing of said sample information” in line 3. There is a lack of antecedent basis for this limitation in the claim. For examination purposes, examiner has interpreted “said capturing of said sample information” to read “a capturing of said sample information”.
Claim 8 recites the limitation “the readers utilize different frequencies for EID communication” in lines 1-2. It is unclear what is different, whether it be that the frequencies are different from each other or if the readers are each capable of using multiple different frequencies. For examination purposes, examiner has interpreted “the readers utilize different frequencies for EID communication” to read “the readers utilize different frequencies from each other for EID communication”.
Claim 11 recites “means for obtaining and recording and/or transmitting time stamps” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function as there is no disclosure of any particular structure, either explicitly or inherently, to obtain and record and/or transmit time stamps. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 14 recites the limitation “the time when said animal tag ID is captured” in lines 2-3. There is a lack of antecedent basis for the limitation of “the time…” as claim 2 merely states time between capturing said item ID, as well as a lack of antecedent basis for “said animal tag ID”. For examination purposes, examiner has interpreted “the time when said animal tag ID is captured” to read “a time when an animal tag ID is captured”.
Claim 15 recites the limitation “the time duration” in line 13. There is a lack of antecedent basis for this limitation. For examination purposes, examiner has interpreted “the time duration” to read “a time duration”. Claim 18 also recites the limitation “the time of each of steps (b) and (c)” in line 14. There is a lack of antecedent basis for this limitation. For examination purposes, examiner has interpreted “the time of each of steps (b) and (c)” to read “a time of each of steps (b) and (c)”. Furthermore, claim 18 recites “and placing the sample into a storage container” in lines 1-2 within the preamble, however, there is no corresponding step for this recited in the method. It is unclear if this part of the preamble is meant to be part of the method of taking a biological sample or not. For examination purposes, examiner has interpreted “placing the sample into a storage container” to be part of the method of steps of claim 18.
Claim 16 recites the limitation “the time duration” in line 13. There is a lack of antecedent basis for this limitation. For examination purposes, examiner has interpreted “the time duration” to read “a time duration”. Claim 19 also recites the limitation “the time of each of steps (b) and (c)” in line 14. There is a lack of antecedent basis for this limitation. For examination purposes, examiner has interpreted “the time of each of steps (b) and (c)” to read “a time of each of steps (b) and (c)”.
Claim 17 recites the limitation “the sampling process” in lines 1-2. There is a lack of antecedent basis for this limitation. For examination purposes, examiner has interpreted “the sampling process” to read “a sampling process using the method of taking a sample from an item using a sampler”.
Claim 19 recites “(preferably removably engageable…)” in lines 6-7. This recitation renders the claim indefinite because it is unclear whether the limitation in parentheses is part of the claimed invention (MPEP 2173.05(d)). For examination purposes, examiner has interpreted “(preferably removably engaged…)” to not be part of the claimed invention.
Claim 20 recites the method step “said reader unit captures at least one of…” in lines 1-2. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph (MPEP 2173.05(p)(II)). This limitation should read “said reader unit configured to capture at least one of…”
Claim 21 recites the limitation “the time lapse or lapses” in line 9. There is a lack of antecedent basis for this limitation. For examination purposes, examiner has interpreted “the time lapse or lapses” to read “a time lapse or lapses”. Claim 21 also recites the limitation “the sampler” in lines 12. There is a lack of antecedent basis for this limitation. For examination purposes, examiner has interpreted “the sampler” to read “a sampler”. Furthermore, claim 21 recites “e.g.” in line 2. The phrase “e.g.” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (MPEP 2173.95(d)). For examination purposes, examiner has interpreted the limitation regarding a photo following the phrase “e.g.” to not be part of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21 and those dependent therefrom are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 21 recites “(i) taking an item identification reading, (iii) taking an identification reading of the sample holder, (iv) taking a reading of the geolocation of the item, (v) measuring the time lapse or lapses between at least two of steps (i)-(iv) above, (vi) comparing the time lapse or lapses against a predetermined time, (vii) if at least one of the time lapse or lapses exceeds the predetermined time causing the sampler to provide directly or indirectly at least one of audio, visual and haptic feedback”, wherein the functions performed by this claim amount to an abstract idea as they can be performed in the mind or by hand because the “taking a reading…” limitations can merely mean looking at a set of data, “measuring the time lapse” is merely counting, “comparing the time lapse” is merely calculating a difference, and “providing feedback” can be done by the mind or by hand.
	This judicial exception is not integrated into a practical application. The claims recite additional elements of “digitally storing the read item identification” and “digitally storing the geolocation reading”. The recitation of a computer amounts to mere instructions to implement an abstract idea on a generic computer (MPEP 2106.05(f)), which does not integrate the abstract idea into a practical application. Accordingly, these additional elements, when considered alone and in combination, do not integrate the abstract idea into a practical application. Additionally, the limitation of “taking a sample from the item and locating the sample with a sample holder” is performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception (MPEP 2106.05(g)(3)). It is thus extra-solution activity, and does not integrate the judicial exception into a practical application at step 2A prong 2.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation of “taking a sample from the item and locating the sample with a sample holder”  was determined to be extra-solution activity at step 2A prong 2 above, and thus was reevaluated at step 2B but is considered to be well understood, routine, and conventional in the art because it is disclosed in several references in this field: Dittmann (US-6659338-B1) (a sample withdrawal device with components of a test capsule is loaded; one loaded part of the test capsule removes a tissue sample (Dittmann, Col 5, Lines 1-4), Fantin (US-20050051109-A1) (The sample portion can be positioned to allow the biological sample collector to be drawn across the sample site to collect a blood sample (Fantin, Paragraph [0008])), Gottfried (US-20020137033-A1) (After collecting the sample, the sample collection tool is introduced into the sample receiving container and tightly seals it (Gottfried, Paragraph [0011])), and Kanbergs (WO-2006122400-A1) (a first syringe inlet for drawing an untreated blood sample from the patient, a first fluid chamber for receiving the untreated blood (Kanbergs, Page 2, Lines 16-17)). Moreover, the generic computer functions of “storing” amount to no more than the use of a computer to perform a mental process, which does not integrate the abstract idea into a practical application in Step 2A Prong Two or add significantly more in Step 2B (MPEP 2106.05(f)). The claim is not patent eligible.
	Claims 22 and 23 incorporate the non-statutory subject matter of claim 36 therein and recite additional limitations of “the order of steps (i) to (iv) is sequential and in the order of step (i) then step (ii) then step (iii) and step (iv)” and “steps (i) to (iv) are carried out in no specific order”, respectively, however the order of the steps does not change the analysis of the claim with respect to eligibility under 35 U.S.C. 101.
	This judicial exception is not integrated into a practical application as the claims fail to recite additional subject matter that could integrate the claims into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception that warrant further evaluation under Step 2A Prong Two or Step 2B. The claims are not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 11, 14-19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittmann (US-6659338-B1) in view of Kanbergs (WO-2006122400-A1).
Regarding claim 1, Dittmann teaches:
A system for taking a biological sample from an item (A device and a method will be made available, which make possible a withdrawal of biological samples (Dittmann, Col 4, Lines 52-53), the system comprising: 
A) a sampler including a handheld body (wherein the handle 11, as seen in Figure 1, reads on the handheld structure of the instant application) to hold a sample collecting device (a sample collecting device with components of a test capsule is loaded; one loaded part of the test capsule removes a tissue sample (Col 5, Lines 1-4); wherein Dittmann’s sample container 22 and sharp outer edge 25 for shearing tissue, as seen in Figure 3, read on the above 112(f) interpretation of a sample collecting device) and an actuator adapted to drive the sample collecting device relative to the handheld body and to contact the item to remove a sample from the item (Actuating the trigger mechanism, punches or shoots a component of a test capsule, as a type of striking pin, through the tissue (Col 6, Lines 15-17), 
B) a reader unit (The electronic unit integrated into the device…consists here of an alphanumerical display 1, e.g., an LCD matrix display, a numerical or alphanumerical keyboard 2 for data entry and confirmation, a medium for data storage 5, e.g., a smart card with additional magnetic strip and a barcode reader 4 (Col 10, Line 66-Col 11, Line 5)) including: 
i. a sample identification reader adapted to capture identification information (hereinafter "sample information") associated with the sample collecting device (the container strip containing continuous numbering by a barcode, which is read by means of barcode-reading pin 4 prior to insertion (Col 10, Line 66-Col 11, Line 5); wherein Figure 12 shows a possible variant of the container strip, in which a barcode is attached in the form of a "tab" on the strip, such that the loading direction is indicated. All other containers on one strip are clearly characterized by a number (Col 16, Line 65-Col 17, Line 2)), and 
ii. an item ID reader adapted to capture identification information (hereinafter "ID") associated with the item from which the sample is to be taken (a numerical or alphanumerical keyboard 2 for data entry and confirmation (Col 11, Lines 2-5), wherein the number inputted is the breeding register number used for cattle (Col 11, Lines 21-23); labeling of the organism can also be introduced, which is comprised of…a barcode (Col 7, Lines 50-55), which would make it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the barcode reader of the device (Col 11, Lines 2-5) to read the barcode of an item that is being sampled to facilitate associating an item identification with a sample identification so as to prevent user error during entry)
 
However, Dittmann fails to explicitly disclose wherein the reader unit is configured to measure and/or record time between capturing said item ID and taking the sample, and/or taking the sample and capturing said item ID, as well as the reader unit being further configured to compare the measured and/or recorded time against a predetermined time. Kanbergs teaches a system for collecting a sample from an item, wherein sample identification information and item identification information are captured and the time between capturing the two is measured and recorded ((a) collecting the sample from the patient with a first collection device; (b) associating the patient with a first signal carrying data representative of the sample; (c) associating the first collection device with a second signal carrying data representative of the sample (Kanbergs, Page 4, Lines 13-15); wherein least one of the steps (a) to (h)  is associated with temporal data (Kanbergs, Page 4, Line 24)). Kanbergs further teaches the measured and/or record time is compared against a predetermined time (determining at least one time delay using the temporal data to determine whether the at least one of the steps (a) to (h) occurs within acceptable time limits (Page 4, Line 25)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Dittmann so as to configure the reader unit to measure the time between capturing an item ID and taking a sample and to compare the measured time with a predetermined time as taught by Kanbergs in order to associate a sample taken from an item in a timely manner (Kanbergs, Page 4, lines 13-15, 24-25) and ensure the prevention of sampling fraud.

However, the combination of Dittmann in view of Kanbergs fails to explicitly disclose wherein if said measured and/or recorded time exceeds the predetermined time the handheld body or reader unit provides directly or indirectly at least at least one of audio, visual and haptic feedback to a user of the sampler. The combination of Dittmann in view of Kanbergs does teach that measured time recordings that exceed the predetermined time limit are marked with an error (The time stamp may also include any one or more of a number of Error…Time Delay- exceed time to collect of blood (Kanbergs, Page 23, Lines 13 and 17)) and that an LED is provided for alarm situations (Kanbergs, Page 23, Line 29)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dittmann in view of Kanbergs so as to incorporate the error events as taught into activation of the alarm LED, both taught by Kanbergs, so as to provide a visual feedback to the user if the recorded time exceeds the predetermined time (Kanbergs, Page 23, lines 13 and 17), in order to make a user aware of an error in the event of one occurring during sampling and prevent an error occurring without the user noticing (Kanbergs, Page 23, lines 13 and 17).

Regarding claim 2, Dittmann teaches:
A sampler comprising 
a handheld body (Dittmann, Col 4, Lines 52-53; Figure 1) to hold: 
a. a sample collecting device holder adapted in use to accommodate a sample collecting device (the device…contains one or more magazines (element 3), in which individual test capsule covers, sample containers and parts of labelings can be loaded (Col 6, Lines 22-25); (Col 5, Lines 1-4)), and 
b. an actuator adapted to drive a sample collecting device from the sample collecting device holder, to contact the item to remove a sample from the item (Col 6, Lines 15-17), 
a reader unit engaged to said handheld body (Col 10, Line 66-Col 11, Line 5) and including: 
i. a sample identification reader adapted to capture identification information (hereinafter "sample information") associated with the collecting device (Col 10, Line 66-Col 11, Line 5; Col 16, Line 65-Col 17, Line 2), and 
ii. an item ID reader adapted to capture identification information (hereinafter "item ID") associated with the item from which the sample is to be taken (Col 11, Lines 2-5, Lines 21-23; Alternatively, it is disclosed that a barcode can be associated the item of which a sample is taken from (labeling of the organism can also be introduced, which is comprised of…a barcode (Col 7, Lines 50-55), which would make it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the barcode reader of the device (Col 10, Line 66-Col 11, Line 5) to read the barcode of an item that is being sampled to facilitate associating an item identification with a sample identification so as to prevent user error during entry), 


However, Dittmann fails to teach that the reader unit is configured to measure and/or record time between capturing said item ID and taking the sample and/or taking the sample and capturing said item ID, and wherein the reader unit is further configured to compare the measured and/or recorded time against a predetermined time. Kanbergs teaches a system for collecting a sample from an item, wherein sample identification information and item identification information are captured and the time between capturing the two is measured and recorded ((Kanbergs, Page 4, Lines 13-15); (Kanbergs, Page 4, Line 24)). Kanbergs further teaches the measured and/or record time is compared against a predetermined time (Kanbergs, Page 4, Line 25). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Dittmann so as to configure the reader unit to measure the time between capturing an item ID and taking a sample and to compare the measured time with a predetermined time as taught by Kanbergs in order to associate a sample taken from an item in a timely manner (Kanbergs, Page 4, lines 13-15, 24-25) and ensure the prevention of sampling fraud.

However, the combination of Dittmann in view of Kanbergs fails to explicitly disclose wherein if said measured and/or recorded time exceeds the predetermined time the handheld body or reader unit provides directly or indirectly at least at least one of audio, visual and haptic feedback to a user of the sampler. The combination of Dittmann in view of Kanbergs does teach that measured time recordings that exceed the predetermined time limit are marked with an error (The time stamp may also include any one or more of a number of Error…Time Delay- exceed time to collect of blood (Kanbergs, Page 23, Lines 13 and 17)) and that an LED is provided for alarm situations (Kanbergs, Page 23, Line 29)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dittmann in view of Kanbergs so as to incorporate the error events as taught into activation of the alarm LED, both taught by Kanbergs, so as to provide a visual feedback to the user if the recorded time exceeds the predetermined time (Kanbergs, Page 23, lines 13 and 17), in order to make a user aware of an error in the event of one occurring during sampling and prevent an error occurring without the user noticing (Kanbergs, Page 23, lines 13 and 17).

Regarding claim 3, Dittmann in view of Kanbergs teaches: 
	The sampler of claim 2 wherein the reader unit comprises a transmitter to transmit item ID and/or sample information to an external device (the stored data are transmitted to the analytical device by means of direct data transmission from the withdrawal device or an additional device from or through transport of a separable data carrier (Dittmann, Col 5, Lines 1-4).

Regarding claim 4, Dittmann in view of Kanbergs teaches:
The sampler of claim 2, wherein the collecting device holder is engaged to the handheld body (Dittmann, Figure 2), but Dittmann fails to teach that the collecting device holder is permanently engaged to the handheld body. Kanbergs does disclose a collecting device holder that is configured to be permanently engaged to a handheld body (the first syringe 11 has a first body portion 18 which provides a cylindrical cavity 19 which in cooperation with a syringe plunger 20 forms a sample receiving chamber 21 (Kanbergs, Page 7, lines 23-25, Figure 2); wherein the syringe 11 of Kanbergs being engaged to the first body portion 18 is considered to read on this limitation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Dittmann in view of Kanbergs so as to permanently engage the collecting device holder to the handheld body as taught by Kanbergs as this would amount to mere simple substitution of one configuration for engaging a collecting device holder to a handheld body with the similar expected result of engaging the collecting device holder to the handheld body (MPEP 2143(I)(B)); alternatively, it has been established that making a device integral would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).

Regarding claim 5, Dittmann in view of Kanbergs teaches:
	The sampler of claim 2, wherein the reader unit comprises a sample identification reader, and wherein said sample information to be read by the sample identification reader comprises one or more of a machine readable ID and an electronic ID, associated with the collecting device (The container strip to be inserted for loading into magazine 3 (Dittman, FIG. 12) is characterized by a tab introduced on one side of the container strip containing continuous numbering by a barcode, which is read by means of barcode-reading pin 4 prior to insertion (Dittmann, Col 10, Line 66-Col 11, Line 5).

Regarding claim 6, Dittmann in view of Kanbergs teaches:
	The sampler of claim 2, wherein said item ID to be read by the item ID reader comprises one or more of a machine readable ID and an electronic ID, associated with the item from which the sample is to be taken (Dittmann, Col 7, Lines 50-55).

Regarding claim 7, Dittmann in view of Kanbergs teaches:
The sampler of claim 2, wherein the time of taking the sample, being the time when said collecting device is driven from the collecting device holder to remove the sample from the item, corresponds to said capturing of said sample information (Safety from fraud is taken care of by the system, in that the removal of a sample is coupled with the direct entry of data for the corresponding animal. An incomparably rapid removal of samples is achieved by the automatic withdrawal of biological samples and the simultaneous recording (Dittmann, Col 10, lines 9-13)).

Regarding claim 11, Dittmann in view of Kanbergs teaches:
	The sampler of claim 2, wherein the reader unit comprises: a) a timer and/or b) means for obtaining and recording and/or transmitting time stamps (Kanbergs, Page 4, Lines 24-26).

Regarding claim 14, Dittmann in view of Kanbergs teaches:
The sampler of claim 2, wherein the reader unit comprises a animal tag reader (if data of an organism are entered incorrectly, and the sample is taken from another organism, one variant of embodiment makes available a mechanism, which releases the device only with the simultaneous receiving of the signal of a transponder (Dittman, Col 7, Line 65-Col 8, Line 2); wherein this reads on the limitation of an animal tag reader as receiving the signal of a transponder as this can be further interpreted to be receiving the signal of an animal RFID transponder), wherein the reader unit records a time stamp at the time when said animal tag ID is captured, and wherein the reader unit records another time stamp at the time the sample is taken (Kanbergs, Page 4, Lines 13-15). Alternatively, it is disclosed that a barcode can be associated the item of which a sample is taken from (labeling of the organism can also be introduced, which is comprised of…a barcode (Dittmann, Col 7, Lines 50-55), which would make it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the barcode reader of the device (Dittmann, Col 10, Line 66-Col 11, Line 5) to read the barcode of an item that is being sampled to facilitate associating an item identification with a sample identification so as to prevent user error during entry.

Regarding claims 15/16, Dittmann teaches: 
A method of taking a biological sample from an item and placing the sample into a storage container using a sampler (Dittmann, Col 5, Lines 1-4), said sampler comprising a handheld body (Figure 1) presenting: 
a sample collecting device holder adapted in use to accommodate a sample collecting device (Col 6, Lines 22-25; Col 5, Lines 1-4), 
an actuator adapted to drive the sample collecting device from the sample collecting device holder, to remove the sample from the item (Col 6, Lines 15-17), 
an ID reader adapted to capture identification information (hereinafter "item ID") associated with the item from which the sample is to be taken (Col 10, Line 66-Col 11, Line 5; Alternatively, it is disclosed that a barcode can be associated the item of which a sample is taken from (labeling of the organism can also be introduced, which is comprised of…a barcode (Col 7, Lines 50-55), which would make it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the barcode reader of the device (Col 10, Line 66-Col 11, Line 5) to read the barcode of an item that is being sampled to facilitate associating an item identification with a sample identification so as to prevent user error during entry), the method comprising: 
a) supplying the sampler with a sample collecting device at the sample collecting device holder (Col 5, Lines 1-4), 
b) driving the actuator to remove a sample from the item (Col 6, Lines 15-17), and 
c) capturing the item ID (Col 10, Line 66-Col 11, Line 5), 

However, Dittmann fails to explicitly disclose that wherein the time duration (hereinafter "sampling time duration") between steps (b) and (c) is monitored and/or the time of each of steps (b) and (c) are recorded as time stamps, regardless of whether step (b) occurs before or after step (c), wherein the sampling time duration is compared with a predetermined time limit. Kanbergs teaches a system for collecting a sample from an item, wherein sample identification information and item identification information are captured and the time between capturing the two is measured and recorded ((Kanbergs, Page 4, Lines 13-15); (Kanbergs, Page 4, Line 24)), wherein the measured and/or record time is compared against a predetermined time (Kanbergs, Page 4, Line 25). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dittmann so as to configure the reader unit to measure the time between capturing an item ID and taking a sample and to compare the measured time with a predetermined time as taught by Kanbergs in order to associate a sample taken from an item in a timely manner (Kanbergs, Page 4, lines 13-15, 24-25) and ensure the prevention of sampling fraud.

However, the combination of Dittmann in view of Kanbergs fails to explicitly disclose wherein if said measured and/or recorded time exceeds the predetermined time the handheld body or reader unit provides directly or indirectly at least at least one of audio, visual and haptic feedback to a user of the sampler. The combination of Dittmann in view of Kanbergs does teach that measured time recordings that exceed the predetermined time limit are marked with an error (The time stamp may also include any one or more of a number of Error…Time Delay- exceed time to collect of blood (Kanbergs, Page 23, Lines 13 and 17)) and that an LED is provided for alarm situations (Kanbergs, Page 23, Line 29)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dittmann in view of Kanbergs so as to incorporate the error events as taught into activation of the alarm LED, both taught by Kanbergs, so as to provide a visual feedback to the user if the recorded time exceeds the predetermined time (Kanbergs, Page 23, lines 13 and 17), in order to make a user aware of an error in the event of one occurring during sampling and prevent an error occurring without the user noticing (Kanbergs, Page 23, lines 13 and 17).

Regarding claim 17, Dittmann in view of Kanbergs teaches:
The method of claim 16, however, the combination of Dittmann in view of Kanbergs fails to explicitly disclose that the method further comprises prompting the user to restart the sampling process if said sampling time duration is longer than said predetermined time limit. However, Dittmann in view of Kanbergs teaches a locking mechanism that prevents use of a sample given an elapsed time value exceeds a predetermined time limit (Kanbergs, Page 17, Lines 4-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Dittmann in view of Kanbergs in order to further reduce the risk of sampling fraud or error (At one or more critical stages, the system 10 provides for a verification check, aimed at reducing the possibility of error, and thus ensure that the correct blood sample is returned to the correct originating patient 17. The verification check includes the steps of matching the blood sample, either in its treated or untreated form or both, with the originating patient 17 (Kanbergs, Page 7, lines 15-18); The time stamp may also include any one or more of a number of Error events 1) No match 2) Sl does not match with WB at before/after collection 3) S2 does not match with WB on return after Treatment. 4) Time Delay- exceed time to collect of blood 5) Time Delay- exceed time to deliver sample to BTU 6) Time Delay- exceeds time to return to patient (Kanbergs, Page 23, lines 13-19)).

Regarding claim 18, Dittmann teaches:
A sampling system to collect a sample from an item (Dittmann, Col 4, Lines 52-53), comprising: 
a sampler comprising a handheld body (Figure 1) defining a sampling region at where a sample collecting device can be held (Col 5, Lines 1-4), 
the handheld body carrying an actuator adapted to drive the sample collecting device to remove the sample from the item (Col 6, Lines 15-17), 
a reader unit removably engageable to said handheld body (Col 10, Line 66-Col 11, Line 5) and including: 
a sample identification reader adapted to capture identification information (hereinafter "sample information") associated with the collecting device (Col 11, Lines 2-5, Lines 21-23), and 
an item ID reader adapted to capture identification information (hereinafter "item ID") associated with the item from which the sample is to be taken (Col 10, Line 66-Col 11, Line 5; Alternatively, it is disclosed that a barcode can be associated the item of which a sample is taken from (labeling of the organism can also be introduced, which is comprised of…a barcode (Col 7, Lines 50-55), which would make it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the barcode reader of the device (Col 10, Line 66-Col 11, Line 5) to read the barcode of an item that is being sampled to facilitate associating an item identification with a sample identification so as to prevent user error during entry), 

However, Dittmann fails to teach the reader unit is configured to measure and/or record time between: capturing said item ID and taking the sample, and/or taking the sample and capturing said item ID and wherein the reader unit is further configured to compare the measured and/or recorded time against a predetermined time. Kanbergs teaches a system for collecting a sample from an item, wherein sample identification information and item identification information are captured and the time between capturing the two is measured and recorded ((Kanbergs, Page 4, Lines 13-15); (Kanbergs, Page 4, Line 24)). Kanbergs further teaches the measured and/or record time is compared against a predetermined time (Kanbergs, Page 4, Line 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dittmann so as to configure the reader unit to measure the time between capturing an item ID and taking a sample and to compare the measured time with a predetermined time as taught by Kanbergs in order to associate a sample taken from an item in a timely manner (Kanbergs, Page 4, lines 13-15, 24-25) and ensure the prevention of sampling fraud.
The combination teaches that in a first mode of use, the sampler, with the reader unit engaged to the handheld body, presents a sample collecting device holding region where said sample collecting device can be held (Dittmann, Col 10, Line 66-Col 11, Line 5; Col 5, Lines 1-4).

However, the combination fails to explicitly teach that if said measured and/or recorded time exceeds the predetermined time the handheld body or reader unit provides directly or indirectly at least at least one of audio, visual and haptic feedback to a user of the sampler. However, Dittmann in view of Kanbergs teaches that measured time recordings that exceed the predetermined time limit are marked with an error (Kanbergs, Page 23, Lines 13 and 17) and an LED for alarm situations is included in the device (Kanbergs, Page 23, Line 29)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dittmann in view of Kanbergs so as to incorporate the error events as taught into activation of the alarm LED, both taught by Kanbergs (the LEDs 260, 262 may be operable to illuminate in accordance to a predetermined cycle indicative of the communication associated with verification process with the first syringe 11 and the second syringe 15. The third LED 264 may be provided for alarm situations (Kanbergs, Page 23, lines 27-29)), so as to provide a visual feedback to the user if the recorded time exceeds the predetermined time (The time stamp may also include any one or more of a number of Error events 1) No match 2) Sl does not match with WB at before/after collection 3) S2 does not match with WB on return after Treatment. 4) Time Delay- exceed time to collect of blood 5) Time Delay- exceed time to deliver sample to BTU 6) Time Delay- exceeds time to return to patient (Kanbergs, Page 23, lines 13-19)), so as to provide a visual feedback to the user if the recorded time exceeds the predetermined time, in order to make a user aware of an error in the event of one occurring during sampling and prevent an error occurring without the user noticing.

The combination still fails to explicitly disclose that the reader is removably engageable to the to the handheld body that in a second mode of use, the sampler, without the reader unit engaged to the handheld body, presents a sample collecting device holding region where said sample collecting device can be held. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Dittmann in view of Kanbergs so as to make the reader unit removably engageable to the handheld body as this is amounts to merely making the reader unit separable from the handheld body as the system is still functionally capable of reading the item ID and sample ID (MPEP 2144.04(V)(C)) and this would also allow for the handheld device to be more mobile.

Regarding claim 19, Dittmann teaches:
A sampling system to remove a sample from an item (Dittmann, Col 4, Lines 52-53), comprising: 
a sampler including a handheld body (Figure 1) defining a sampling region at where a sample collecting device can be held (Col 5, Lines 1-4), 
the handheld body carrying an actuator adapted to drive the sample collecting device to remove the sample from the item (Col 6, Lines 15-17), 
a reader unit (preferably removably engageable to said handheld body, or able to be located remote yet proximate thereto; wherein the recitation of “(preferably removably engageable to said handheld body, or able to be located remote yet proximate thereto)” is not examined due to the associated 112(b) rejection above, however, if this limitation was a required element, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Dittmann so as to make the reader unit removably engageable in order to allow for more mobility of the device and this would amounts to merely making the reader unit separable from the handheld body as the system is still functionally capable of reading the item ID and sample ID (MPEP 2144.04(V)(C))), and including a sample identification reader adapted to capture identification information (hereinafter "sample information") associated with the collecting device, and an ID reader adapted to capture identification information (hereinafter "item ID") associated with the item from which the sample is to be taken (Col 10, Line 66-Col 11, Line 5; Alternatively, it is disclosed that a barcode can be associated the item of which a sample is taken from (labeling of the organism can also be introduced, which is comprised of…a barcode (Col 7, Lines 50-55), which would make it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the barcode reader of the device (Col 10, Line 66-Col 11, Line 5) to read the barcode of an item that is being sampled to facilitate associating an item identification with a sample identification so as to prevent user error during entry).

However, Dittmann fails to teach the reader unit is configured to measure and/or record time between: capturing said item ID and taking the sample, and/or taking the sample and capturing said item ID and wherein the reader unit is further configured to compare the measured and/or recorded time against a predetermined time. Kanbergs teaches a system for collecting a sample from an item, wherein sample identification information and item identification information are captured and the time between capturing the two is measured and recorded ((Kanbergs, Page 4, Lines 13-15); (Kanbergs, Page 4, Line 24)). Kanbergs further teaches the measured and/or record time is compared against a predetermined time (Kanbergs, Page 4, Line 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dittmann so as to configure the reader unit to measure the time between capturing an item ID and taking a sample and to compare the measured time with a predetermined time as taught by Kanbergs in order to associate a sample taken from an item in a timely manner (Kanbergs, Page 4, lines 13-15, 24-25) and ensure the prevention of sampling fraud.

However, the combination fails to explicitly teach that if said measured and/or recorded time exceeds the predetermined time the handheld body or reader unit provides directly or indirectly at least at least one of audio, visual and haptic feedback to a user of the sampler. However, Dittmann in view of Kanbergs teaches that measured time recordings that exceed the predetermined time limit are marked with an error (Kanbergs, Page 23, Lines 13 and 17) and an LED for alarm situations is included in the device (Kanbergs, Page 23, Line 29)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dittmann in view of Kanbergs so as to incorporate the error events as taught into activation of the alarm LED, both taught by Kanbergs (the LEDs 260, 262 may be operable to illuminate in accordance to a predetermined cycle indicative of the communication associated with verification process with the first syringe 11 and the second syringe 15. The third LED 264 may be provided for alarm situations (Kanbergs, Page 23, lines 27-29)), so as to provide a visual feedback to the user if the recorded time exceeds the predetermined time (The time stamp may also include any one or more of a number of Error events 1) No match 2) Sl does not match with WB at before/after collection 3) S2 does not match with WB on return after Treatment. 4) Time Delay- exceed time to collect of blood 5) Time Delay- exceed time to deliver sample to BTU 6) Time Delay- exceeds time to return to patient (Kanbergs, Page 23, lines 13-19)), so as to provide a visual feedback to the user if the recorded time exceeds the predetermined time, in order to make a user aware of an error in the event of one occurring during sampling and prevent an error occurring without the user noticing.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dittmann in view of Kanbergs, as applied to claim 2 above, further in view of Mimura (AU-2003272940-A1).
Regarding claim 8, Dittmann in view of Kanbergs teaches:
		A sampler as claimed in claim 2.

However, the combination of Dittmann in view of Kanbergs fails to explicitly disclose that the readers use frequencies for EID communication. However, Kanbergs discloses that the readers for capturing sample ID and item ID (Sl RFID reader/writer 228 or the S2 RFID reader/writer 230 is capable of writing data onto the WB RFID tag 226, and reading data back from WB RFID tag 226 by detecting the backscatter modulation. The blood treatment unit 14 is also equipped with a BTU RFID reader/writer 232 to receive a pre-treatment identity data from the Sl RFID reader/writer 228c (Kanbergs, Page 17, Lines 22-27)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Dittmann in view of Kanbergs so as to utilize RFID readers to capture sample and item ID’s as a form of simple substitution of the sample and item identification readers as taught by the original combination with the RFID readers as taught by Kanbergs (the circuitry also includes an RFID reader/writer for reading RFID tags associated with other entities within the treatment system. The RFID reader/writer is also coupled to other elements of the circuitry to perform at least one verification check, and other functions (Kanbergs, Page 8, lines 16-18)) with the similar expected result of capturing informational data.

The combination of Dittmann in view of Kanbergs fails to explicitly disclose that the readers utilize different frequencies for EID communication. However, Mimura discloses a system equipped with two or more radio frequency identification units that utilize different frequencies for EID communication (equipped with two or more radio frequency identification units having built-in radio 15 frequency identification integrated circuit or circuits and communication antenna or antennas, can concurrently conduct proximity coupling type and distance coupling type identification because the radio frequency identification units have different transmitting frequencies (Mimura, Page 24, Lines 13-20)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Dittmann in view of Kanbergs so as to incorporate the readers utilizing different frequencies for EID communication as taught by Mimura as the different frequencies can conduct high level information processing and information management, as well as allow for concurrent proximity identification (Mimura, Paragraph [24]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dittmann in view of Kanbergs, as applied to claim 2 above, further in view of Torre-Bueno (US-20090110253-A1).
Regarding claim 9, Dittmann in view of Kanbergs teaches:
The sampler of claim 2.

However, the combination of Dittmann in view of Kanbergs fails to explicitly disclose that the reader unit includes a camera configured for one or more of capturing sample information, capturing item ID, obtaining supplemental data relating to one or more of the item to be sampled, location of sampling, or sampling procedure. However, Torre-Bueno teaches the use of a camera for capturing sample information, such as a sample identifying label (the camera can also image the label (Torre-Bueno, Paragraph [0023])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Dittmann in view of Kanbergs so as to incorporate the use of a camera to capture sample information as taught by Torre-Bueno as a form of simple substitution of the sample identification reader as taught by Dittmann in view of Kanbergs with the camera as taught by Torre-Bueno with the similar expected result of capturing sample information.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dittmann in view of Kanbergs, as applied to claim 2 above, further in view of Fantin (US-20050051109-A1).
Regarding claim 10, Dittmann in view of Kanbergs teaches:
		The sampler of claim 2. 

However, the combination of Dittmann in view of Kanbergs fails to explicitly disclose that the reader unit comprises a positional tracking system. However, Fantin teaches collecting positional information of a sample (collecting a biological sample from the animal and associating the animal with each premises at which the animal is located (Fantin (Paragraph [0009])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Dittmann in view of Kanbergs so as to incorporate the positional tracking system as taught by Fantin in order to be able to group animals within a similar location together so as to locate animal that potentially came into contact with an animal affected by disease or other contamination (Fantin, Paragraph [0007]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dittmann in view of Kanbergs, as applied to claim 19 above, further in view of Gottfried (US-20020137033-A1).
Regarding claim 20, Dittmann in view of Kanbergs teaches:
The sampling system of claim 19.

However, Dittmann fails to explicitly disclose wherein during sampling said reader unit captures at least one of sample information and item ID when said sample is being removed. Gottfried discloses a system for identifying an item and collecting a sample from the item, wherein Gottfried discloses wherein during sampling said reader unit captures at least one of sample information and item ID when said sample is being removed (With the invented device it is possible to take samples from animals at the same time as the identification marking with ear tags 10,11 which is routinely performed, without much additional effort or expense. The savings resulting from this are very substantial (Gottfried, Paragraph [0041]); Samples from surfaces (skin, mucous membranes etc.) can also be collected, cleanly, reliably and with secure identification)Gottfried, Paragraph [0044]); The identification number of the samples is registered and further processed by a reading device (scanner). By avoiding the entry of data by hand the quota of mistakes can be kept negligibly low (Gottfried, Paragraph [0047])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Dittmann in view of Kanbergs so as to incorporate wherein during sampling said reader unit captures at least one of sample information and item ID when said sample is being removed as taught by Gottfried so as to allow for automated identification to avoid potential mistakes by data entry by hand (Gottfried, Paragraph [0047]).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dittmann in view of Fantin and Kanbergs.
Regarding claim 21, Dittmann teaches:
A method of taking and storing a sample from an item (Dittmann, Col 4, Lines 52-53), the method comprising: 
(i) taking an item identification reading (e.g., a photo of the item or a reading of an ID carried by the item) and digitally storing the read item identification, wherein the recitation of “(e.g. a photo of the item or a reading of an ID carried by the item)” is not examined due to the associated 112(b) rejection above, however, if this limitation was a required element, Dittmann teaches reading an ID carried by the item (Dittmann, Col 10, Line 66-Col 11, Line 5), 
(ii) taking a sample from the item and locating the sample with a sample holder (Dittmann, Col 5, Lines 1-4), 
(iii) taking an identification reading of the sample holder and digitally storing the read sample holder identification reading (Dittmann, Col 11, Lines 2-5, Lines 21-23).

However, Dittmann fails to teach (iv) taking a reading of the geolocation of the location of the item and digitally storing the geolocation reading. Fantin teaches collecting positional information of a sample (collecting a biological sample from the animal and associating the animal with each premises at which the animal is located (Fantin (Paragraph [0009])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Dittmann so as to incorporate a step of taking a geolocation reading as taught by Fantin in order to be able to group animals within a similar location together so as to locate animal that potentially came into contact with an animal affected by disease or other contamination (Fantin, Paragraph [0007]).

However, the combination of Dittmann in view of Fantin fails to teach measuring the time lapse or lapses between at least two of steps (i)-(iv) above and (vi) comparing the time lapse or lapses against a predetermined time. Kanbergs teaches a system for collecting a sample from an item, wherein sample identification information and item identification information are captured and the time between capturing the two is measured and recorded ((Kanbergs, Page 4, Lines 13-15); (Kanbergs, Page 4, Line 24)). Kanbergs further teaches the measured and/or record time is compared against a predetermined time (Kanbergs, Page 4, Line 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dittmann so as to configure the reader unit to measure the time between capturing an item ID and taking a sample and to compare the measured time with a predetermined time as taught by Kanbergs in order to associate a sample taken from an item in a timely manner (Kanbergs, Page 4, lines 13-15, 24-25) and ensure the prevention of sampling fraud.

However, the combination fails to explicitly teach that (vii) if at least one of the time lapse or lapses exceeds the predetermined time causing the sampler to provide directly or indirectly at least one of audio, visual and haptic feedback. However, Dittmann in view of Fantin and Kanbergs teaches that measured time recordings that exceed the predetermined time limit are marked with an error (Kanbergs, Page 23, Lines 13 and 17) and an LED for alarm situations is included in the device (Kanbergs, Page 23, Line 29)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dittmann in view of Fantin and Kanbergs so as to incorporate the error events as taught into activation of the alarm LED, both taught by Kanbergs (the LEDs 260, 262 may be operable to illuminate in accordance to a predetermined cycle indicative of the communication associated with verification process with the first syringe 11 and the second syringe 15. The third LED 264 may be provided for alarm situations (Kanbergs, Page 23, lines 27-29)), so as to provide a visual feedback to the user if the recorded time exceeds the predetermined time (The time stamp may also include any one or more of a number of Error events 1) No match 2) Sl does not match with WB at before/after collection 3) S2 does not match with WB on return after Treatment. 4) Time Delay- exceed time to collect of blood 5) Time Delay- exceed time to deliver sample to BTU 6) Time Delay- exceeds time to return to patient (Kanbergs, Page 23, lines 13-19)), in order to make a user aware of an error in the event of one occurring during sampling and prevent an error occurring without the user noticing.

Regarding claims 22/23, Dittmann in view of Kanbergs teaches:
		A method as claimed in claim 21.
However, the combination fails to explicitly disclose that the order of steps (i) to (iv) is sequential and in the order of step (i) then step (ii) then step (iii) and step (iv), as in the case of claim 22, or that steps (i) to (iv) are carried out in no specific order, as in the case of claim 23. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dittmann in view of Fantin and Kanbergs so as to perform the steps (i)-(iv) in any order (including sequential) as it does not affect the data being collected as all the data is recorded prior to comparing the time lapses.

Double Patenting
Applicant is advised that should claim 15 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791